DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. 2015/0363991.

Regarding claim 1, Yoon discloses a bill-loading machine for receptacles for a cash-dispensing machine for dispensing cash to customers, the bill-loading machine comprising: a plurality of receptacle ports (port of cassettes 141-146) configured to concurrently receive a plurality of receptacles (cassettes 141-146), each receptacle port  (i) configured to receive a receptacle (141-146) configured to be refilled with bills of a single denomination and (ii) v configurable to the cash-dispensing machine for dispensing the bills of the single denomination [FIG 2A-2B] [3239] [46-51], wherein: each receptacle is either a cash cassette for dispensing bills of a single denomination from the cash-dispensing machine or a cartridge for a cash cassette for dispensing bills of a single denomination from the cash-dispensing machine [FIG 2A-2B]; and  the cash dispensing machine is an ATM or kiosk [abstract]; a plurality of currency bins ( 160+temportary storage unit 130) [FIG 2A-2B] configured to concurrently store bills, each currency bin configured to store a plurality of bills of a single denomination [32-39[46-51]; a plurality of bill dispensers (dispenser of each cassette that is connected to the transporting path 170) configured to concurrently refill the plurality of receptacles with the bills stored in the 
Regarding claim 3, Yoon discloses all of the limitations of claim 1. Yoon further discloses the bill-loading machine is configured to concurrently load a first receptacle with bills of a first denomination and a second receptacle with bills of a second denomination different from the first denomination [46-51].
Regarding claim 4, Yoon discloses all of the limitations of claim 1. Yoon further discloses the bill-loading machine is configured to concurrently load a first receptacle with bills of a first denomination and a second receptacle with bills of the first denomination [46-51]
Regarding claim 5, Yoon discloses all of the limitations of claim 1. Yoon further discloses receptacle is a cash cassette for the cash-dispensing machine [FIG 2A-2B].
Regarding claim 6, Yoon discloses all of the limitations of claim 1. Yoon further discloses the cash cassette is a smart cassette configured to keep track of a denomination of the cash cassette and a number of bills stored in the cash cassette; and the controller is configured to communicate with the cash cassette to receive information about the denomination of the cash cassette and the number of bills stored in the cash cassette [32-39] [46-51].
Regarding claim 8, Yoon discloses all of the limitations of claim 1. Yoon further discloses a bill sorter configured to receive an input supply of bills of varied denominations, automatically sort the bills into multiple flows of paper currency of specific denominations for storage in .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ross 6,540,136 in view of Nomura et al. 2014/0083814.

Regarding claim 7, Yoon discloses all of the limitations of claim 1. However Yoon fails to explicitly disclose discloses the cartridge is removable from the cash cassette, configurable to a receptacle port of the bill-loading machine for loading the cartridge with bills, and then re-configurable to the cash cassette; and the cash cassette, having an empty cartridge, is 
 Nomura discloses the cartridge is removable from the cash cassette, configurable to a receptacle port of the bill-loading machine for loading the cartridge with bills, and then re-configurable to the cash cassette [116-122]; and the cash cassette, having an empty cartridge, is removable from the cash-dispensing machine and, having a filled cartridge, is re-configurable to the cash-dispensing machine [116-122] [221-227]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Yoon in view of Nomura as they are analogous art and Nomura discloses, “money transport cassette and a money handling apparatus capable of preventing unsuccessful electric connection between the money transport cassette and the money handling apparatus, by suitably exchanging respective connectors of the money transport cassette and the money handling apparatus depending on the number of connection times of the connector.” [0016]
Regarding claim 9, Yoon discloses all of the limitations of claim 1. However, Yoon fails to explicitly disclose each bill dispenser is configured to identify the denomination of each bill being loaded into the corresponding receptacle and inform the controller when a bill of an incorrect denomination is detected.
Nomura further discloses each bill dispenser is configured to identify the denomination of each bill being loaded into the corresponding receptacle and inform the controller when a bill of an incorrect denomination is detected [0098-99] [118] [221-227]. It would have been obvious to modify Yoon in view of Nomura as this adds a layer of security and anti-counterfeit.
Regarding claim 10, Yoon in view of Nomura discloses all of the limitations of claim 9.

Regarding claim 11, Yoon discloses all of the limitations of claim 1. However, Yoon fails to explicitly disclose a bill sorter configured to receive an input supply of bills of varied denominations, automatically sort the bills into multiple flows of paper currency of specific denominations for storage in multiple currency bins, and automatically load each currency bin with the bills of a corresponding denomination, wherein: the bill-loading machine is configured to concurrently load a first receptacle with bills of a first denomination and a second receptacle with bills of a second denomination different from the first denomination; each bill dispenser is configured to identify the denomination of each bill being loaded into the corresponding receptacle and inform the controller when a bill of an incorrect denomination is detected; and each bill dispenser is configured to detect and inform the controller of torn or folded bills.
Nomura discloses  the bill-loading machine is configured to concurrently load a first receptacle with bills of a first denomination and a second receptacle with bills of a second denomination different from the first denomination; each bill dispenser is configured to identify the denomination of each bill being loaded into the corresponding receptacle and inform the controller when a bill of an incorrect denomination is detected [221-227]; and each bill dispenser is configured to detect and inform the controller of torn or folded bills [98-99] [118] [221-227]. It would have been obvious to modify Yoon in view of Nomura as for the reasons stated above. 
Regarding claim 12, Yoon in view Nomura discloses all of the limitations of claim 11. Nomura further discloses the bill-loading machine is configured to concurrently load a first 
Regarding claim 13, Yoon in view of Nomura discloses all of the limitations of claim 11. Ross discloses the receptacle is a cash cassette [col 3, l. 12] Nomura further discloses the receptacle is a cash cassette for the cash-dispensing machine [15].
Regarding claim 14, Yoon in view of Nomura discloses all of the limitations of claim 13. Nomura further discloses the cash cassette is a smart cassette configured to keep track of a denomination of the cash cassette and a number of bills stored in the cash cassette; and the controller is configured to communicate with the cash cassette to receive information about the denomination of the cash cassette and the number of bills stored in the cash cassette [221-227].
Regarding claim 15, Yoon in view of Nomura discloses all of the limitations of claim 11. Nomura further discloses the cartridge is removable from the cash cassette, configurable to a receptacle port of the bill-loading machine for loading the cartridge with bills, and then re-configurable to the cash cassette [116-122]; and the cash cassette, having an empty cartridge, is removable from the cash-dispensing machine and, having a filled cartridge, is re-configurable to the cash-dispensing machine [116-122] [221-227].


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ASIFA HABIB/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887